Citation Nr: 1615043	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a non-posttraumatic stress disorder (PTSD) psychiatric disorder, to include major depressive disorder and anxiety.

2.  Entitlement to service connection for a heart disorder, including coronary artery disease and hypertension, as secondary to a non-PTSD psychiatric disorder.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.  These matters come before the Board of Veterans Appeals (Board) on appeal from February 2010, December 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran testified before the undersigned Veterans Law Judge via videoconference in February 2014.  A transcript of this hearing is containing in the Veteran's Virtual VA electronic file.  

These matters were previously before the Board in May 2014 and February 2015.  They have been returned to the Board for appellate consideration.  

In the February 2015 decision, the Board denied the Veteran's claim of entitlement to service connection to PTSD.  Accordingly, this psychiatric disability is no longer on appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems and the Virtual VA electronic claims processing system.  Virtual VA contains irrelevant documents or documents duplicative of what is in VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

First, remand is required regarding the claim for a non-PTSD psychiatric disorder to obtain a new examination and etiological opinion.  The Board remanded the claim in February 2015; although the addendum opinion provided was quite thorough, the Board finds that an additional examination and opinion are required.  In the February 2015 remand, the Board noted the Veteran's service treatment records, which show the Veteran reported having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort at the time of his induction examination.  The contemporaneous July 1972 examination report showed a normal psychiatric clinical evaluation.  A September 1975 report of medical history at discharge showed that the Veteran reported depression or excessive worry.  A contemporaneous psychiatric evaluation was normal.  The Board noted that the Veteran is presumed sound upon entrance, and remanded the claim for an addendum opinion to address the reported psychiatric symptoms both at service entrance and discharge.

This addendum opinion was rendered in April 2015.  In pertinent part, the examiner noted that the Board had found that the Veteran was presumed sound at induction into military service, despite his report of psychiatric symptoms at the time of his induction examination.  Noting that the Veteran reported the same symptoms in the same manner at the time of his separation examination and that the separation examination nevertheless documented no psychiatric diagnosis, the examiner asserted that there was a "presumption of soundness" at the time of discharge based on the lack of clinical evidence at the time of separation.  The examiner further argued that the Veteran's statements during his active duty were lay statements regarding a clinical diagnosis and do not represent a diagnosis of a clinical disorder at that time.  

The Board is unable to accept this opinion.  The examiner appears to require the diagnosis of a disorder during service for service connection; this is not required.  Furthermore, the examiner did not address whether a current psychiatric disorder was due to symptoms that began during service, rather than whether it had its onset during service.  Moreover, the examiner created a presumption of soundness at discharge, which is not according to VA law.  The presence of symptoms at discharge that are similar to symptoms at entrance may be relevant to the issue of etiology, but there is no such legal presumption.  

Finally, the examiner in the April 2015 opinion affirmed his July 2014 finding that the Veteran had no mental health treatment in the military and no mental health treatment between his separation from the military in 1975 until 2010 as support for the negative nexus finding.  Citing to the Veteran's self-reported history of heavy alcohol and drug abuse, the examiner concluded that the Veteran's present depression and anxiety were related to his post-military chronic and severe alcohol and drug abuse.  This portion of the examiner's opinion does not account for the Veteran's detailed narrative describing the onset and progression of his psychiatric symptoms.  In his January 2011 notice of disagreement, the Veteran's representative asserted that due to his duties as a bugler for burial services, the Veteran saw approximately 300 men, women, and children buried during a six month period during his active duty.  As a result, the Veteran reportedly had nightmares of faceless people crying and screaming over a casket containing their loved one.  The Veteran was also described as being unable to keep a job, going through roughly 12 jobs during the previous 10 years.  The Veteran also had been married four times.  Significantly, the Veteran via his representative argued that the Veteran turned to alcohol and drugs to calm his nerves and essentially self-treat his psychiatric symptoms.  

This reported history bears similarities in content to the Veteran's military service.  For instance, an in-service August 1973 performance evaluation documents the Veteran being an average worker who could normally be counted on to do quality work.  On occasion, however, he would need to be steered in the right direction, being "occasionally lax" in completing the assigned task in a satisfactory manner.  The Veteran would need occasional reminding at times that his clothes were in need of repair and his hair needed trimming.  A subsequent evaluation from September 1974 notes that the Veteran performance and attitude had shown a steady decline despite the Veteran's frequent counseling.  The Veteran required excessive supervision and had an "unacceptable tendency to backtalk his immediate superiors."  An August 1975 performance evaluation described the Veteran lacking initiative and not completing his assigned tasks unless he was closely supervised.  The evaluating officer noted that the Veteran did not conform to Navy standards in any manner, requiring constant reminders regarding his hygiene and dress.  

In light of the extensive in-service reports that document the Veteran's problems with hygiene, dress, initiative, as well as the necessity of supervision and counseling, the Board finds that another examination and opinion regarding the Veteran's claim of entitlement to a psychiatric disorder, to include depression and anxiety, is necessary.

Remand is required regarding the claim for a heart disorder to obtain an addendum opinion.  In the February 2015 remand, the Board directed that an addendum opinion be obtained.  The Board directed that the examiner specifically address the significance of the Veteran's entrance examination showing high levels of hearing loss and the discharge examination, in which mild bilateral hearing loss was noted.  Specifically, the examiner noted mild high frequency hearing loss bilaterally in the Veteran's September 1975 separation examination.  In the resulting medical opinion, obtained in June 2015, the examiner asserted that hearing was within normal limits between 500 and 6000 Hertz (Hz).  However, this opinion does not account for the portion of the examination report that notes mild high frequency hearing loss bilaterally.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board's directives in the February 2015 remand have not been complied with for the Veteran's claim of entitlement to service connection for bilateral hearing loss.  On remand, an addendum opinion must be obtained that addresses this issue.

Finally, as noted in the February 2015 remand, remand is required for the claim of service connection for a heart disorder, to include coronary artery disease and hypertension, to resolve the non-PTSD psychiatric disorder claim.  Remand is required as this issue is inextricably intertwined with the issues of entitlement to service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Here, the issue of entitlement to service connection for a psychiatric disorder could impact this issue as the Veteran asserts that his heart condition may be proximately due to or the result of, or aggravated by, his claimed non-PTSD psychiatric disability.  Accordingly, as this issue is being remanded, remand of this issue is also required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all additional records are associated with the claims file, provide the Veteran a VA examination for his claim of entitlement to service connection for a non-PTSD psychiatric disorder, including depression and anxiety.  A different medical practitioner than who provided the 2015 opinion shall conduct the examination and provide the opinion.  The entire claims file, to include a copy of this remand, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that a non-PTSD psychiatric disorder, specifically depression and anxiety, had its onset during military service or is otherwise related to such service, to include any psychiatric symptoms during service or as due to his military duties during active duty?

The examiner must specifically address the following: 
1) the Veteran's in-service performance evaluations reflecting problems with hygiene, dress, initiative, as well as the necessity of supervision and counseling; 2) the Veteran's arguments contained in his January 2011 notice of disagreement; and 3) the 2015 VA opinion.

The examiner is reminded that the Veteran is presumed to have been in a sound condition regarding any psychiatric disorders at his entry into active service.

4.  After all additional records are associated with the claims file, obtain a medical opinion from a VA examiner regarding the etiology of the Veteran's hearing loss.  The claims file should be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary.  The examiner must provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during military service or is otherwise related to such service?

The examiner must specifically discuss the following:  
1) the significance of the Veteran's entrance examination showing high levels of hearing loss; 2) the Veteran's September 1975 separation examination which documents mild high frequency hearing loss bilaterally; and 3) the Veteran's February 2014 hearing testimony that describes him first noticing diminished hearing within six to eight months of his separation from active duty.  

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




